Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 9/3/2019.
	Claims 1-20 are pending and have been examined on the merits and now allowed.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/5/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ned Meagr on 3/24/2021.
5.	The application has been amended as follows: 
In the specification paragraph 0045, line “ink” is changed to
 --a link--.

 --an arcuated linkage--.
In claim 6, line 2, “the T-linkage” is change to
--a T-linkage--.
Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
With respect to claim1 and 11, the combination of the structural elements recited in claims 1 and 11 is what make the claimed subject matter allowable over the prior arts of record.
With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a trigger assembly and a linkage portion, and a pivot portion disposed between the manipulation and linkage portions, the pivot portion configured for pivotable engagement with a housing of a surgical instrument such that moving the manipulation portion in a first direction relative to the housing pivots the pivot portion relative to the housing to thereby move the linkage portion in a second, opposite direction relative to the housing; a first linkage defining a first floating end portion and a second pivoting end portion, the second pivoting end portion configured for pivotable engagement with the housing; a second linkage including a crossbar and an upright, the crossbar pivotably coupled to and extending between the linkage portion of the trigger and 
With respect to claim 11, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a trigger assembly and a retention portion, and a pivot portion disposed between the manipulation and retention portions, the pivot portion configured for pivotable engagement with a housing of a surgical instrument such that moving the manipulation portion in a first direction relative to the housing pivots the pivot portion relative to the housing to thereby move the retention portion in a second, opposite direction relative to the housing, the retention portion defining a cavity; and16Attorney Docket No. A0001998US01 (203-12784) a coupling sphere rotatably captured within the cavity of the retention portion, wherein at least a portion of the cavity defines an internal surface complementary to an external surface of the coupling sphere such that movement of the manipulation portion of the trigger relative to the housing translates the coupling sphere along a longitudinal axis relative to the housing.
The prior art of record shows a trigger assembly and linkage but does not disclose or teach the invention as claimed, and would not have been obvious to one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        3/24/2021